Crew III, J.
Appeal from a decision of the Workers’ Compensation Board, filed November 2, 1995, which ruled that the death of claimant’s decedent was not causally related to his employment and denied the claim for workers’ compensation benefits.
By decision filed November 2, 1995, the Workers’ Compensation Board determined that the death of claimant’s decedent was not causally related to his employment as an attorney specializing in workers’ compensation cases and, accordingly, denied claimant’s application for workers’ compensation benefits. Claimant now appeals, contending that the Board’s decision is not supported by substantial evidence. We cannot agree.
The record establishes that at the time of his death, decedent was 55 years old and, at six feet tall, weighed in excess of 300 *573pounds. Decedent apparently had a lengthy history of hypertension and, only four days before his death, had been urged by his physician to enter a hospital due to his then dangerously high blood pressure. Although the medical experts who testified at the hearing generally were in agreement as to the cause of death, which was attributed to an acute vascular event or stroke, they parted company with respect to whether the stroke was the direct result of work-related stress. In this regard, claimant’s experts testified that decedent’s death indeed was the direct result of work-related stress, while the carrier’s expert took the position that it was decedent’s untreated obesity and hypertension that ultimately led to his demise. As this conflicting medical testimony and the weight to be accorded it was a matter for the Board to resolve, we cannot say that its decision is not supported by substantial evidence (see, Matter of Kroeger v New York State Workers’ Compensation Bd., 222 AD2d 912, lv denied 88 NY2d 801). Claimant’s remaining contentions have been examined and found to be lacking in merit.
Cardona, P. J., Mikoll, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.